DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414).
With regard to Claim 1, Erfurt et al (Erfurt) discloses methods for purifying one or two cannabinoid compounds using simulated moving bed chromatography (Abstract). Erfurt discloses a method for the chromatographic purification of at least one cannabinoid compound, wherein the method comprises a main purification stage comprising the steps of: injecting an initial mixture comprising the at least one cannabinoid compound and one or more additional compounds onto a main stationary phase comprising silica particles in a chromatographic installation having a non-static bed (Example 3, [0127]-[0139], injection of a feed mixture comprising dronabinol (delta-9-tetrahydrocannabinol) (at least one cannabinoid compound) and other cannabinoid compounds onto silica gel in a simulated moving bed apparatus).
Erfurt discloses performing an elution with an elution solution and collecting one or more elution fractions, at least one of the elution fractions containing the at least one cannabinoid compound purified from the one or more additional compounds ([0127]-[0139], eluant comprising methanol, tetrahydrofuran and water; dronabinol can be obtained from the raffinate (elution fraction) and separated from delta-9(11)-tetrahydrocannabinol and delta-8-tetrahydrocannabinol).
With regard to Claim 6, Erfurt discloses wherein the at least one cannabinoid compound is delta-9-tetrahydrocannabinol ([0127], dronabinol).
With regard to Claim 7, Erfurt discloses wherein the one or more additional compounds are selected from cannabinoid compounds ([0128], delta-9(11)-tetrahydrocannabinol and delta-8-tetrahydrocannabinol).
With regard to Claim 14, Erfurt discloses wherein the main purification stage is carried out in an installation comprising one or more chromatographic columns having a diameter equal to or larger than 5 cm ([0137], process may be scaled to 50 mm (5 cm) columns).
With regard to Claim 16, Erfurt discloses wherein the injection of the initial mixture is performed continuously ([0039]).
With regard to Claim 18, Erfurt discloses wherein the weight proportion of the purified at least one cannabinoid compound relative to the amount of the at least one cannabinoid compound present in the initial mixture is at least 95% ([0129], [0140], comparison of dronabinol peak in feed analysis and raffinate analysis).
With regard to Claim 19, Erfurt discloses wherein the at least one elution fraction containing the at least one cannabinoid compound purified from the one or more additional compounds further comprises a weight proportion of the one or more additional compounds which is less than 5%, relative to the amount of the one or more additional compounds present in the initial mixture ([0139], delta-9(11)-tetrahydrocannabinol and delta-8-tetrahydrocannabinol not detected in raffinate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414), as applied to the claims above, in view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”).
With regard to Claim 3, Erfurt discloses all the limitations in the claims as set forth above. However, Erfurt is silent to the silica particles comprising amino and/or diol groups.
SiliCycle discloses that primary cannabinoids of interest are THC, CBD, and CBN (Page 1). SiliCycle discloses that SiliaChrom HPLC columns are made from extremely pure silicas and are well known for their high efficiency and resolution capacity (Page 6). SiliCycle discloses that the SiliaChrom phase of Plus Amino are one of their clients’ favorites for cannabis analysis and purification (Page 6).
Alternatively, Sorbent Technologies offers the most complete selection of bonded phase silica gels (Page 1). Sorbent Technologies discloses that silica gels functionalized with amino or diol groups are known in the art for use with organic solvents in normal phase (Page 2). Furthermore, Sorbent Technologies discloses that silica gels functionalized with diol groups are useful for separation of alkaloids from plants (Page 2). As shown from at least Pacifici et al, THC and other cannabis compounds such as cannabidiol and cannabinol are alkaloids (Pacifici, P1555, Abstract/Background).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the silica particles of Erfurt to comprise amino and/or diol groups, as taught by SiliCycle or Sorbent Technologies, since silica gels functionalized with amino and/or diol groups are preferred for cannabis analysis and purification.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414), as applied to the claims above, in view of Frederiksen (US 2012/0041174).
With regard to Claim 11, Erfurt discloses all the limitations in the claims as set forth above. However, Erfurt is silent to further comprising equilibrating the main stationary phase with an equilibration solution in order to equilibrate the main stationary phase for a further injection, the elution solution and the equilibration solution being the same.
Frederiksen discloses methods for the purification of polypeptides using counter current chromatography (Abstract), including simulated moving bed (SMB) chromatography ([0002]). Frederiksen discloses that the columns are regenerated and equilibrated before being loaded with feed again ([0037]). Frederiksen discloses that in one of the experiments using an SMB system, the desorbent stream (elution solution) was also used the for equilibration of the columns ([0374]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of Erfurt to further comprise equilibrating the main stationary phase with an equilibration solution in order to equilibrate the main stationary phase for a further injection, the elution solution and the equilibration solution being the same, as taught by Frederiksen, in order to prepare the columns for loading of feed.
With regard to Claim 12, Erfurt discloses all the limitations in the claims as set forth above. Erfurt discloses that the SMB apparatus by Knauer comprised 8 columns of 250 mm length each, for a total length of 2,000 mm or 200 cm ([0130]). However, Erfurt is silent to wherein the main purification stage is carried out in a multi-column installation having a total bed length smaller than 100 cm.
Frederiksen discloses methods for the purification of polypeptides using counter current chromatography (Abstract), including SMB chromatography ([0002]). Frederiksen discloses for lab-scale SMB experiments, the column size for each of 8 columns in a Knauer system may be an average length of 2.6 cm ([0380], [0390]), for a total length of 20.8 cm. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the main purification stage of Erfurt is carried out in a multi-column installation having a total bed length smaller than 100 cm, as taught by Frederiksen, in order to conduct lab-scale SMB experiments before scaling up to full scale SMB plants.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414), as applied to the claims above, in view of Zhou (US 2011/0167898).
With regard to Claim 15, Erfurt discloses all the limitations in the claims as set forth above. However, Erfurt is silent to wherein the installation has a total dead volume lower than or equal to 30% of the total volume of main stationary phase in the installation.
Zhou discloses that a liquid chromatograph is adapted to enable the lengths of tubing for connecting the respective constituent elements thereof to be minimized by making the positions of the respective constituent elements including a detector and a column movable and adjustable in order to reduce the dead volume in a liquid chromatograph system in plumbing and increase the analytical precision through prevention of diffusion of samples and rapid sending of mixed liquid solvent (Abstract).
As the analytical precision is a variable that can be modified, among others, by adjusting the total dead volume of an installation, the precise total dead volume would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed installation having a total dead volume lower than or equal to 30% of the total volume of the main stationary phase in the installation cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the total dead volume in the method of Erfurt to increase the analytical precision of the chromatography methods (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414), as applied to the claims above, in view of Seidel-Morgenstern (“New developments in simulated moving bed chromatography”).
With regard to Claim 17, Erfurt discloses all the limitations in the claims as set forth above. Erfurt discloses that SMB chromatography is a continuous process in which the system is continuously fed with a feed mixture comprising the compounds to be separated and an eluant while a raffinate and extract are continuously withdrawn from the system ([0037], [0039]). However, Erfurt is silent to wherein the injection of the initial mixture is performed in a discontinuous way.
Seidel-Morgenstern discloses that chromatographic separation processes are widely used to isolate and purify value added products (Abstract). The reference discloses the growing interest in efficient methods for the downstream processing of biomolecules enhances interest in SMB processes (Abstract). 
Seidel-Morgenstern discloses that the during the past years, new concepts have been suggested that exploit a performance-enhancing potential introducing on-off characteristics at either the inlet or the outlet streams (Page 834, Part F). The reference discloses a “Partial Feed” strategy, in which the feed flow rate is changed from a constant stream to a discontinuous pulse flow, which can increase productivity for given purity requirements (Page 834, Part F). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the injection of the initial mixture of Erfurt is performed in a discontinuous way, as taught by Seidel-Morgenstern, in order to increase productivity for given purity requirements.
Claims 1, 5, 6, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elsohly (US 6,365,416) in view of Knauer (“AZURA® SMB Systems: Chromatography for continuous separations”) and Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414). 
With regard to Claim 1, Elsohly discloses a method of preparing THC using extraction of plant material with a non-polar solvent followed by vacuum distillation and chromatography (Abstract). Elsohly discloses a method for the chromatographic purification of at least one cannabinoid compound, wherein the method comprises a main purification stage comprising a step of injecting an initial mixture comprising the at least one cannabinoid compound and one or more additional compounds onto a main stationary phase comprising silica particles, comprising a step of performing an elution with an elution solution, and collecting one or more elution fractions, at least one of the elution fractions containing the at least one cannabinoid compound purified from the one or more additional compounds (C3/L29-C4/L9, column chromatography can be performed on the extracted plant material either before or after fractional distillation; therefore, an initial mixture may be a crude extract of plant material or a distillate obtained from fractional distillation; direct application (injecting) of the extract residue (or distillate) (initial mixture) directly to the top of a packed column is also possible; cannabis plant material comprises THC (at least one cannabinoid compound) and other plant material (one or more additional compounds); the column chromatography can be carried out using any known packing material including silica for normal phase operation (main stationary phase comprising silica); elution of the normal phase chromatography column is carried out with solvents having increasing polarity (performing an elution with an elution solution); the column elution is collected in a fraction or fractions, focusing on the fraction or fractions containing the major portion of THC (collecting one or more elution fractions, at least one of the elution fractions containing the at least one cannabinoid compound purified from the one or more additional compounds).
Elsohly discloses that an efficient and economic method is needed for preparing THC in large-scale (kilogram) quantities (C3/L3-5), and that the chromatographic separations can be carried out using a preparative scale column (C4/L10-19). However, Elsohly is silent to the separation being carried out in a chromatographic installation having a non-static bed.
Knauer discloses that simulated moving bed (SMB) (i.e., non-static) chromatography is an HPLC technique for the separation of binary mixtures with high productivity and purity (Page 2). Knauer also discloses that multi-component mixtures can be separated in two different fractions with SMB (Page 3). Knauer discloses that analytical HPLC methods and preparative scale methods for the separation of components, such as disclosed in Elsohly, can be optimized for SMB apparatus (Page 18). One of ordinary skill in the art would also note that an SMB method for purifying cannabis components using silica stationary phase has been developed by Erfurt (Example 3, [0127]-[0139]), and would be able to optimize the HPLC or preparative methods of Elsohly for purification of large quantities of cannabis components using SMB apparatus.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the separation of cannabis components of Elsohly to be carried out in a chromatographic installation having a non-static bed, as taught by Knauer and Erfurt, for the purification of large quantities of cannabis components. The optimization of HPLC and preparative chromatography methods of Elsohly for use with SMB apparatus would be obvious to one of ordinary skill in the art for purification of large quantities of cannabis components, as taught by Knauer.
With regard to Claim 5, Elsohly discloses wherein the initial mixture is a cannabis extract (C3/L29-C4/L9, in one embodiment, the crude extract from the plant material is first subjected to column chromatography).
With regard to Claim 6, Elsohly discloses wherein the at least one cannabinoid compound is delta-9-tetrahydrocannabinol (Abstract).
With regard to Claim 14, modified Elsohly is silent to wherein the main purification stage is carried out in an installation comprising one or more chromatographic columns having a diameter equal to or larger than 5 cm.
Erfurt discloses wherein the main purification stage is carried out in an installation comprising one or more chromatographic columns having a diameter equal to or larger than 5 cm ([0137], process may be scaled to 50 mm (5 cm) columns).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the main purification stage of modified Elsohly is carried out in an installation comprising one or more chromatographic columns having a diameter equal to or larger than 5 cm, as taught by Erfurt, in order to scale up the SMB separation process.
With regard to Claim 16, modified Elsohly is silent to wherein the injection of the initial mixture is performed continuously.
Knauer discloses that SMB chromatographic systems may be operated continuously (Page 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the injection of the initial mixture of modified Elsohly is performed continuously, as taught by Knauer, since operation of SMB chromatographic systems includes continuous operation.
With regard to Claim 18, Elsohly discloses wherein the weight proportion of the purified at least one cannabinoid compound relative to the amount of the at least one cannabinoid compound present in the initial mixture is at least 95% (C3/L57-60). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the weight proportion of the purified at least one cannabinoid compound relative to the amount of the at least one cannabinoid compound present in the initial mixture of modified Elsohly is at least 95%, in order to purify the at least one cannabinoid compound in large scale quantities using an SMB system.
With regard to Claim 19, Elsohly discloses wherein the at least one elution fraction containing the at least one cannabinoid compound purified from the one or more additional compounds further comprises a weight proportion of the one or more additional compounds which is less than 5% relative to the amount of the one or more additional compounds present in the initial mixture (C3/L57-60). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the at least one elution fraction containing the at least one cannabinoid compound purified from the one or more additional compounds further comprises a weight proportion of the one or more additional compounds which is less than 5% relative to the amount of the one or more additional compounds present in the initial mixture of modified Elsohly, in order to purify the at least one cannabinoid compound in large scale quantities using an SMB system.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Elsohly (US 6,365,416) in view of Knauer (“AZURA® SMB Systems: Chromatography for continuous separations”) and Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414), as applied to the claims above, and in further view of Black (US 10,239,808).
With regard to Claims 2 and 4, modified Elsohly is silent to further comprising a preliminary purification stage before the main purification stage, said preliminary purification stage comprising the steps of putting a preliminary mixture comprising the at least one cannabinoid compound, the one or more additional compounds and one or more further compounds on contact with a preliminary stationary phase, and collecting at least one liquid fraction enriched in the at least one cannabinoid compound and the one or more additional compounds and depleted in the further compounds, said at least one liquid fraction providing the initial mixture (Claim 2), wherein the preliminary purification stage comprises putting in contact the preliminary mixture with the preliminary stationary phase by injecting the preliminary mixture onto the preliminary stationary phase, performing an elution with an elution solution, and collecting one or more preliminary elution fractions, at least one of said preliminary elution fractions being the liquid fraction enriched in the at least one cannabinoid compound and the one or more additional compounds and depleted in the further compounds (Claim 4).
Black discloses systems and methods to extract various compounds from raw cannabis oil (C2/L5-9). Black discloses comprising a preliminary purification stage before the main purification stage, said preliminary purification stage comprising the steps of putting a preliminary mixture comprising the at least one cannabinoid compound, the one or more additional compounds and one or more further compounds on contact with a preliminary stationary phase, and collecting at least one liquid fraction enriched in the at least one cannabinoid compound and the one or more additional compounds and depleted in the further compounds, said at least one liquid fraction providing the initial mixture (Claim 2), wherein the preliminary purification stage comprises putting in contact the preliminary mixture with the preliminary stationary phase by injecting the preliminary mixture onto the preliminary stationary phase, performing an elution with an elution solution, and collecting one or more preliminary elution fractions, at least one of said preliminary elution fractions being the liquid fraction enriched in the at least one cannabinoid compound and the one or more additional compounds and depleted in the further compounds (Claim 4) (C12/L11-21, both the crude starting cannabis oil or one or more fractions thereof may be isolated and/or purified by preparative chromatography).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of modified Elsohly to further comprise a preliminary purification stage before the main purification stage, said preliminary purification stage comprising the steps of putting a preliminary mixture comprising the at least one cannabinoid compound, the one or more additional compounds and one or more further compounds on contact with a preliminary stationary phase, and collecting at least one liquid fraction enriched in the at least one cannabinoid compound and the one or more additional compounds and depleted in the further compounds, said at least one liquid fraction providing the initial mixture (Claim 2), wherein the preliminary purification stage comprises putting in contact the preliminary mixture with the preliminary stationary phase by injecting the preliminary mixture onto the preliminary stationary phase, performing an elution with an elution solution, and collecting one or more preliminary elution fractions, at least one of said preliminary elution fractions being the liquid fraction enriched in the at least one cannabinoid compound and the one or more additional compounds and depleted in the further compounds (Claim 4), as taught by Black, in order to isolate or purify the crude starting material before purifying the enriched liquid fraction using an SMB apparatus.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elsohly (US 6,365,416) in view of Knauer (“AZURA® SMB Systems: Chromatography for continuous separations”), Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414), and Black (US 10,239,808), as applied to the claims above, and in further view of Flockhart (US 7,700,368).
With regard to Claim 8, modified Elsohly discloses all the limitations in the claims as set forth above. However, modified Elsohly is silent to wherein the one or more further compounds are selected from cannabinoid compounds, pesticides, plant growth regulators and combinations thereof.
Flockhart discloses methods of preparing cannabinoids in substantially pure from starting from plant material (Abstract). Flockhart discloses that cannabis comprises other neutral cannabinoids besides delta-9-tetrahydrocannabinol (THC) including cannabidiol (CBD), cannabigerol (CBG), and cannabichromene (CBC) (C1/L35-55).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the one or more further compounds are selected from cannabinoid compounds, pesticides, plant growth regulators and combinations thereof, as taught by Flockhart, since cannabis comprises several cannabinoid compounds distinct from THC which must be separated from THC in the method of modified Elsohly.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elsohly (US 6,365,416) in view of Knauer (“AZURA® SMB Systems: Chromatography for continuous separations”), Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414), and Black (US 10,239,808), as applied to the claims above, and in further view of Frederiksen (US 2012/0041174) and GE Healthcare Bio-Sciences AB (“AxiChromTM columns”).
With regard to Claim 13, modified Elsohly discloses all the limitations in the claims as set forth above. However, modified Elsohly is silent to wherein the preliminary purification stage is carried out in an installation chosen from a single column installation, or a multi-column installation having a total bed length smaller than 100 cm.
GE Healthcare Bio-Sciences AB, herein known as GE, discloses that the AxiChrom column platform is a revolutionary concept in column chromatography, and simplifies column handling at all scales, from pilot to large scale production (Page 1). GE discloses that AxiChrom columns have a bed height (bed length) range from 2-50 cm (Page 9/Table 4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the preliminary purification stage of modified Elsohly is carried out in an installation chosen from a single column installation, or a multi-column installation having a total bed length smaller than 100 cm, as taught by GE, in order to isolate or purify the crude starting material before purifying the enriched liquid fraction using an SMB apparatus.
However, modified Elsohly is silent to wherein the main purification stage is carried out in a multi-column installation having a total bed length smaller than 100 cm.
Frederiksen discloses methods for the purification of polypeptides using counter current chromatography (Abstract), including SMB chromatography ([0002]). Frederiksen discloses for lab-scale SMB experiments, the column size for each of 8 columns in a Knauer system may be an average length of 2.6 cm ([0380], [0390]), for a total length of 20.8 cm. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the main purification stage of modified Elsohly is carried out in a multi-column installation having a total bed length smaller than 100 cm, as taught by Frederiksen, in order to conduct lab-scale SMB experiments before scaling up to full scale SMB plants.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Elsohly (US 6,365,416) in view of Knauer (“AZURA® SMB Systems: Chromatography for continuous separations”) and Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414), as applied to the claims above, and in further view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”).
With regard to Claim 3, modified Elsohly discloses all the limitations in the claims as set forth above.
However, modified Elsohly is silent to wherein the silica particles of the stationary phase comprise amino and/or diol groups.
SiliCycle discloses that primary cannabinoids of interest are THC, CBD, and CBN (Page 1). SiliCycle discloses that SiliaChrom HPLC columns are made from extremely pure silicas and are well known for their high efficiency and resolution capacity (Page 6). SiliCycle discloses that the SiliaChrom phase of Plus Amino are one of their clients’ favorites for cannabis analysis and purification (Page 6).
Alternatively, Sorbent Technologies offers the most complete selection of bonded phase silica gels (Page 1). Sorbent Technologies discloses that silica gels functionalized with amino or diol groups are known in the art for use with organic solvents in normal phase (Page 2). Furthermore, Sorbent Technologies discloses that silica gels functionalized with diol groups are useful for separation of alkaloids from plants (Page 2). As shown from at least Pacifici et al, THC and other cannabis compounds such as cannabidiol and cannabinol are alkaloids (Pacifici, P1555, Abstract/Background).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the silica particles of modified Elsohly to comprise amino and/or diol groups, as taught by SiliCycle or Sorbent Technologies, since silica gels functionalized with amino and/or diol groups are preferred for cannabis analysis and purification.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elsohly (US 6,365,416) in view of Knauer (“AZURA® SMB Systems: Chromatography for continuous separations”) and Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414), as applied to the claims above, and in further view of Flockhart (US 7,700,368).
With regard to Claim 7, modified Elsohly discloses all the limitations in the claims as set forth above. However, modified Elsohly is silent to wherein the one or more additional compounds are selected from cannabinoid compounds, pesticides, plant growth regulators and combinations thereof.
Flockhart discloses methods of preparing cannabinoids in substantially pure from starting from plant material (Abstract). Flockhart discloses that cannabis comprises other neutral cannabinoids besides delta-9-tetrahydrocannabinol (THC) including cannabidiol (CBD), cannabigerol (CBG), and cannabichromene (CBC) (C1/L35-55). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the one or more additional compounds are selected from cannabinoid compounds, pesticides, plant growth regulators and combinations thereof, as taught by Flockhart, since cannabis comprises several cannabinoid compounds distinct from THC which must be separated from THC in the method of modified Elsohly.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Elsohly (US 6,365,416) in view of Knauer (“AZURA® SMB Systems: Chromatography for continuous separations”) and Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414), as applied to the claims above, and in further view of Grill (US 5,630,943).







































With regard to Claim 9, modified Elsohly discloses all the limitations in the claims as set forth above. Elsohly discloses wherein the elution solution is a mixture of a polar solvent and a non-polar solvent; the polar solvent independently being selected from ethanol, methanol, and water, and the non-polar solvent being independently selected from pentane, hexane, heptane and octane (C3/L62-C4/L9, non-polar solvents may be pentane, hexane, isooctane; polar solvents may include alcohols (ethanol, methanol).
However, modified Elsohly is silent to wherein the washing solution is a mixture of a polar solvent and a non-polar solvent; the polar solvent independently being selected from ethanol, methanol, and water, and the non-polar solvent being independently selected from pentane, hexane, heptane and octane.
Grill discloses a preparative chromatographic cyclical process (Abstract). Grill discloses that a washing solvent can be used to wash more retained components off the relevant column to be collected by the fraction collection system or rejected to waste (C4/L3-6). 
Elsohly also provides an example in which an extract is run on a silica gel using a non-polar:polar elution solution and washed with methanol (C6/L40-54).
Furthermore, since Elsohly discloses that elution of the normal phase chromatography column is carried out with solvents having an increasing polarity (C3/L65-67), it would be obvious for the washing solution to be a mixture of a polar solvent and a non-polar solvent, the washing solution having greater polarity than the most polar elution solution, in order to wash more retained components off the normal phase column.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the washing solution of modified Elsohly to be a mixture of a polar solvent and a non-polar solvent; the polar solvent independently being selected from ethanol, methanol, and water, and the non-polar solvent being independently selected from pentane, hexane, heptane and octane, as taught by Elsohly and Grill, such that the washing solution has greater polarity than the most polar elution solution, in order to wash more retained components off the normal phase column.
With regard to Claim 10, modified Elsohly discloses all the limitations in the claims as set forth above. Elsohly discloses wherein the elution solution is a mixture of a polar solvent and a non-polar solvent, the elution solution having a volume ration of non-polar solvent to polar solvent from 99/1 to 50/50 (C4/L8-9).  
However, modified Elsohly is silent to wherein the washing solution is a mixture of a polar solvent and a non-polar solvent, the washing solution having a volume ratio of non-polar solvent to polar solvent from 1/99 to 50/50.
Grill discloses a preparative chromatographic cyclical process (Abstract). Grill discloses that a washing solvent can be used to wash more retained components off the relevant column to be collected by the fraction collection system or rejected to waste (C4/L3-6).
Elsohly also provides an example in which an extract is run on a silica gel using a non-polar:polar elution solution and washed with methanol (C6/L40-54).
Furthermore, since Elsohly discloses that elution of the normal phase chromatography column is carried out with solvents having an increasing polarity (C3/L65-67), it would be obvious for the washing solution to be a mixture of a polar solvent and a non-polar solvent, the washing solution having greater polarity than the most polar elution solution, in order to wash more retained components off the normal phase column (the washing solution having a volume ratio of non-polar solvent to polar solvent from 1/99 to 50/50).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the washing solution of modified Elsohly to be a mixture of a polar solvent and a non-polar solvent, the washing solution having a volume ratio of non-polar solvent to polar solvent from 1/99 to 50/50, as taught by Grill and Elsohly, such that the washing solution has greater polarity than the most polar elution solution, in order to wash more retained components off the normal phase column.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elsohly (US 6,365,416) in view of Knauer (“AZURA® SMB Systems: Chromatography for continuous separations”) and Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414), as applied to the claims above, and in further view of Frederiksen (US 2012/0041174).
With regard to Claim 11, modified Elsohly discloses all the limitations in the claims as set forth above. However, modified Elsohly is silent to further comprising equilibrating the main stationary phase with an equilibration solution in order to equilibrate the main stationary phase for a further injection, the elution solution and the equilibration solution being the same.
Frederiksen discloses methods for the purification of polypeptides using counter current chromatography (Abstract), including simulated moving bed (SMB) chromatography ([0002]). Frederiksen discloses that the columns are regenerated and equilibrated before being loaded with feed again ([0037]). Frederiksen discloses that in one of the experiments using an SMB system, the desorbent stream (elution solution) was also used the for equilibration of the columns ([0374]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of modified Elsohly to further comprise equilibrating the main stationary phase with an equilibration solution in order to equilibrate the main stationary phase for a further injection, the elution solution and the equilibration solution being the same, as taught by Frederiksen, in order to prepare the columns for loading of feed.
With regard to Claim 12, modified Elsohly discloses all the limitations in the claims as set forth above. However, modified Elsohly is silent to wherein the main purification stage is carried out in a multi-column installation having a total bed length smaller than 100 cm.
Frederiksen discloses methods for the purification of polypeptides using counter current chromatography (Abstract), including SMB chromatography ([0002]). Frederiksen discloses for lab-scale SMB experiments, the column size for each of 8 columns in a Knauer system may be an average length of 2.6 cm ([0380], [0390]), for a total length of 20.8 cm. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the main purification stage of modified Elsohly is carried out in a multi-column installation having a total bed length smaller than 100 cm, as taught by Frederiksen, in order to conduct lab-scale SMB experiments before scaling up to full scale SMB plants.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elsohly (US 6,365,416) in view of Knauer (“AZURA® SMB Systems: Chromatography for continuous separations”) and Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414), as applied to the claims above, and in further view of Zhou (US 2011/0167898).
With regard to Claim 15, modified Elsohly discloses all the limitations in the claims as set forth above. However, modified Elsohly is silent to wherein the installation has a total dead volume lower than or equal to 30% of the total volume of main stationary phase in the installation.
Zhou discloses that a liquid chromatograph is adapted to enable the lengths of tubing for connecting the respective constituent elements thereof to be minimized by making the positions of the respective constituent elements including a detector and a column movable and adjustable in order to reduce the dead volume in a liquid chromatograph system in plumbing and increase the analytical precision through prevention of diffusion of samples and rapid sending of mixed liquid solvent (Abstract).
As the analytical precision is a variable that can be modified, among others, by adjusting the total dead volume of an installation, the precise total dead volume would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed installation having a total dead volume lower than or equal to 30% of the total volume of the main stationary phase in the installation cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the total dead volume in the method of modified Elsohly to increase the analytical precision of the chromatography methods (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Elsohly (US 6,365,416) in view of Knauer (“AZURA® SMB Systems: Chromatography for continuous separations”) and Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414), as applied to the claims above, and in further view of Seidel-Morgenstern (“New developments in simulated moving bed chromatography”).
With regard to Claim 17, modified Elsohly discloses all the limitations in the claims as set forth above. Erfurt discloses that SMB chromatography is a continuous process in which the system is continuously fed with a feed mixture comprising the compounds to be separated and an eluant while a raffinate and extract are continuously withdrawn from the system ([0037], [0039]). However, modified Elsohly is silent to wherein the injection of the initial mixture is performed in a discontinuous way.
Seidel-Morgenstern discloses that chromatographic separation processes are widely used to isolate and purify value added products (Abstract). The reference discloses the growing interest in efficient methods for the downstream processing of biomolecules enhances interest in SMB processes (Abstract). 
Seidel-Morgenstern discloses that the during the past years, new concepts have been suggested that exploit a performance-enhancing potential introducing on-off characteristics at either the inlet or the outlet streams (Page 834, Part F). The reference discloses a “Partial Feed” strategy, in which the feed flow rate is changed from a constant stream to a discontinuous pulse flow, which can increase productivity for given purity requirements (Page 834, Part F). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the injection of the initial mixture of modified Elsohly is performed in a discontinuous way, as taught by Seidel-Morgenstern, in order to increase productivity for given purity requirements.
Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elsohly (US 6,365,416) in view of Knauer (“AZURA® SMB Systems: Chromatography for continuous separations”) and Erfurt et al (WO 2017/194173, citations from corresponding US 2019/0144414), as applied to the claims above, and in further view of Changoer (US 2016/0326130).
With regard to Claims 2 and 20, modified Elsohly discloses all the limitations in the claims as set forth above. However, modified Elsohly is silent to further comprising a preliminary purification stage before the main purification stage, said preliminary purification stage comprising the steps of putting a preliminary mixture comprising the at least one cannabinoid compound, the one or more additional compounds and one or more further compounds on contact with a preliminary stationary phase, and collecting at least one liquid fraction enriched in the at least one cannabinoid compound and the one or more additional compounds and depleted in the further compounds, said at least one liquid fraction providing the initial mixture (Claim 2), wherein the preliminary purification stage comprises putting the preliminary mixture in contact with the preliminary stationary phase in a suspension solution, to form a suspension; filtering so as to collect a first fraction; the liquid fraction enriched in the at least one cannabinoid compound and the one or more additional compounds and depleted in the further compounds being at least the first fraction (Claim 20).
Changoer discloses a method of converting delta-9-THC acid extracted from cannabis flowers to delta-9-THC and purifying delta-9-THC (Abstract). Changoer discloses that other cannabinoids (further compounds) besides THC isomers may be removed by adding active carbon (stationary phase) to THC in a solvent (preliminary mixture) and stirring for 30 minutes (suspension solution) before solid matters are filtered out and the liquid collected before further purification ([0051], [0056]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of modified Elsohly to further comprise a preliminary purification stage before the main purification stage, said preliminary purification stage comprising the steps of putting a preliminary mixture comprising the at least one cannabinoid compound, the one or more additional compounds and one or more further compounds on contact with a preliminary stationary phase, and collecting at least one liquid fraction enriched in the at least one cannabinoid compound and the one or more additional compounds and depleted in the further compounds, said at least one liquid fraction providing the initial mixture (Claim 2), wherein the preliminary purification stage comprises putting the preliminary mixture in contact with the preliminary stationary phase in a suspension solution, to form a suspension; filtering so as to collect a first fraction; the liquid fraction enriched in the at least one cannabinoid compound and the one or more additional compounds and depleted in the further compounds being at least the first fraction (Claim 20), as taught by Changoer, in order to remove other cannabinoids besides THC isomers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777